Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number:  62/734,433 filed on 09/21/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23, the original specification does not provide sufficient details so that one of ordinary skill in the art able to implement or achieve the claimed limitation “detecting at least one force applied to said lancet, wherein said steps of activating said motor and deploying said piercing member are determined by said at least one force” in the scenario where “at least one force” is only one force. The last paragraph on page 23 to the second paragraph on page 24 of the original specification disclosed the steps of activating motor and deploying piercing member are determined by 2 forces, a first force and a second force, wherein the second force is greater than the first force so that when the first lower force applied to the lancet where the user depressed the lancet device to the user’s skin, the vibration of the device is initiated to provide an anesthetizing effect; then when a greater second force is detected, the device is triggered to release/deploy the piercing member for lacing/incision the skin of the user. The claimed limitation reads on an embodiment where both the steps of activating the motor for vibration and deploying said piercing member are determined by only one force (because “at least one force” reads on “only one force”) whereas the original disclosure disclosed the step of activating motor for vibration is determined by a first detected force and the step of the deploying the piercing member is determined by a second detected force, wherein the second force is greater than the first force. Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 23.
Claims 24-28 are rejected based on claim dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 1-2, limitation “a first indicator indicative of a first force and a second indicator indicative of a second force” renders claim indefinite. It is unclear if “a first force and … a second force” are distinct from or the same as “said force applied to said lancet” that previously claimed in line 6 of claim 3 and if “a first indicator… and a second indicator” are the same as “at least one indicator” that previously recited in line 5 of claim 3. For examination purposes, a first force and second force are being read as different forces than “said force applied to said lancet” and a first indicator and a second indicator are being read as different indicators than “at least one indicator” that previously recited in claim 3.
Claims 6-9 are rejected based on claim dependence.    
Claim 24, line 3, limitation “a first force and a second force, wherein said second force is great than said first force” renders claim indefinite. It is unclear if “first force and second force” are distinct from or the same as “said at least one force” that previously recited in line 3 of claim 23. For examination purposes, limitation “a first force and a second force” is being read as different forces than “said at least one force” and are not forces applied to said lancet as previously claimed in claim 23. It is also noted that if the Applicant’s intended to claim “a first force and a second force” are different forces than “said at least one force”, this would also raise 112(a) written description issues.
Claims 25-28 are rejected due to claim dependence. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Malley et al. (U.S. Publication 2012/0065487 hereinafter O’Malley).
Regarding claim 1, O’Malley discloses a lancing device (Fig. 4, [0078]: handheld pain reduction device 60 for glucose testing and treatment administration having a lancet 88), comprising: a housing (Fig. 4, [0078]: device 60 has a body 62) having a first end (annotated Figure 4 below: first end) and opposite second end (annotated Figure 4 below: second end), said first end including an opening dimensioned to receive a lancet therein; 5said lancet having a body (Fig. 4: lancet housing 64), a head (annotated Figure 34 below: head- which is formed by two plates/vibration elements 74) and a piercing member (Fig. 4, [0081]: lancet 88) mounted within said head (this limitation does not require the piercing member is mounted to the head but rather the piercing member is mounted to any component but disposed within the head; [0081]: lancet 88 is disposed within the lancet housing 64 and the plates/stimulation elements 74 and is movable between a retracted position within the plates/stimulation elements 74  and outward pass the plates/stimulation element 74A through the opening 66 to pierce the skin- as such, when the lancet in the retracted position, it is mounted to some component and disposed within the plates/stimulation elements 74A) and selectively deployable to lance a target lancing site (0081]: lancet 88 is movable between a retracted position within the lancet housing 64 and deployed position in which the lancet 88 protrudes out of the lancet housing 64), said lancet removably insertable ([0082]: lancet housing 64 is removeably couple to the body 62) within said housing (Fig. 4 and [0082]: lancet housing 64 is threaded onto the body 62- as such, at least a small part of the lancet housing 64 is within the body 62); a motor selectively actuated to generate vibrations ([0056]: vibration generation component can be a vibration motor); a contact surface (Fig. 4: contact surface where elements 74A are contact the user’s body part/skin) disposed proximate (Figure 4 shown this configuration) to said piercing member (Fig. 4:  lancet 88) on an exterior surface of said head of said lancet (Figure 4 shown the contact surface where the stimulation/vibration elements 74 are disposed on the exterior of the lancet head/lancet opening 66), said contact surface in mechanical communication with said motor ([005] [0080]: simulation components 74A ) and configured to: contact said target lancing site (Fig. 7, [0088]: positioning the distal end of the lancet housing 64, where the surface of the stimulation elements 74A/vibrator are disposed, against the patient’s finger or elsewhere on the patient); receive said vibrations (Fig. 7, [0088]: actuation of the button 68 actuates the stimulation energy source unit 84 to begin delivering stimulation energy to the stimulation component 74A) from said motor ([0056]: vibration generation component can be electrical vibration motor ); and transfer said vibrations to said target lancing site for a predetermined period of 15time before deploying said piercing member ([0086]: when the button 68 has been depressed less than 50% of the full possible amount it can be depressed, the controller 86 only actuates the stimulation component 74A, and not the lancet 88) and during deployment of said piercing member ([0086]: once the button 68 has been depressed more than 50% of the full amount it can be depressed, both the stimulation component 74A and lancet 88 are actuated- as such the stimulation element/vibration is also delivered during the deployment of the piercing member/ lancet 88).

    PNG
    media_image1.png
    382
    702
    media_image1.png
    Greyscale

Regarding claim 2, O’Malley discloses the lancing device as recited in claim 1, wherein said contact surface (Figs. 4 and 7 as shown the contact surface where the vibration/stimulation element 74A is disposed at) is disposed at least partially surrounding (Figures 4 and 7 shown this configuration) said piercing member (Figure 4: lancet 88).
Regarding claim 18, O’Malley discloses the lancing device as recited in claim 1, wherein said motor is operative to vibrate said contact surface at a frequency 50 and 110Hz ([0057]: stimulation energy source unit can be a vibration unit that produces output of 50Hz and 110Hz read on the claimed range of 50 - 500 Hz).
Regarding claim 19, O’Malley discloses the lancing device as recited in claim 18, wherein said motor is operative to vibrate said contact surface at a frequency at about 150 Hz ([0055]: vibration stimulation components can deliver a variable pulse rate of 150zHzHHz).
Regarding claim 20, O’Malley discloses a method of using a lancing device having an anesthetic feature ([0078]:a handheld pain reduction device 60), said method comprising: inserting ([0082]: lancet housing is removably couple to the body 62) a lancet (Fig. 4, [0081]: lancet 88 and lancet housing 64) having a piercing member (Fig.4, [0081]: lancet 88 disposed within lancet housing 64) into a housing (Fig. 4, [0082]: body 62) through an opening (Fig. 4 and [0082]: lancet housing 64 is threaded onto the body 62- there must be an opening in the body 62 for the lancet housing 64 to threadedly connected to the body 62) in said housing (Fig. 4: body 62) until said piercing member (Figure 4: lancet 88) is oriented within said housing (Fig.4, [00]) and proximate (Figure 4 shown this configuration) to said opening (Fig. 4, [0082]: the opening where the threads on the distal end of the body 62 where the lancet housing 64 is threadedly connected), 10wherein said lancet (Fig. 4: lancet 88 and lancet housing 64) has a contact surface (Fig. 4: the contact surface where the stimulation elements 74A is disposed at the end of the lancet housing 64) on an exterior surface thereof (Fig. 4: the exterior surface where the stimulation elements 74A is disposed at; Fig. 7, [0088]: the distal end of the lancet housing 64 is positioned against the patient’s finger); contacting a target lancing site with said contact surface (Fig.7, [0088]: positioning the distal end of the lancet housing 64 against the patient’s skin); activating a motor in said housing ([0056]: vibration generation component can be an electrical vibration motor disposed within the body 12/62 of the device, [0086]: stimulation component 74A provides vibrational stimulation) to produce vibrations ([0086]: stimulation component 74A provides vibrational stimulation), vibrating said target lancing site ([0088]: patient’s finger or other body part) by transferring said vibrations from said motor ([0088]: actuates the stimulation energy source unit 84 to begin delivering stimulation energy to the stimulation component 74A on the distal end of the lancet housing 64; [0056] and [0087]: stimulation component 74A can be an electrical vibrational motor) through 15said contact surface (the surface where the stimulation component 74A is disposed) to said target lancing site ([0088]: patient’s finger or other body part); holding said contact surface against said target lancing site while vibrating for a predetermined period of time (Fig. 7, [0086]: the controller 86 can be programmed such that when the user begins to press the button 68, the first stimulation component 74A is actuated, but not the lancet 88 ); deploying said piercing member of said lancet to said target lancing site after said predetermined period of time has elapsed and while maintaining vibration of said target lancing 20site by said contact surface ([0086]: once the button 68 has been depressed more than 50% of the full amount it can be depressed, both the stimulation component 74A and lancet 88 are actuated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Alvarez-Icaza et al. (U.S. Publication 2007/0060844 hereinafter Alvarez-Icaza).
Regarding claim 3, O’Malley discloses the lancing device as recited in claim 1, further comprising a force indicating system ([0086]: actuation button 68 indicates that when the  actuation button 68 is depressed less than 50% of the full possible amount it can be depressed, only the first stimulation element 74A is actuated and once the actuation button 68 has been depressed more than 50% of the full possible amount it can be depressed, both the first stimulation element 74A and the lancet 88 are actuated).
O’ Malley does not disclose 20the force indicating system includes a force sensor in communication with said lancet and configured to detect force applied to said lancet; and 35at least one indicator perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet.
However, Alvarez-Icaza teaches a force indicating system includes a force sensor (Fig. 3A, [0021]: cap 100 includes a sensor consisting of electrical contact pads 112 and 114 and electrical signal wire 116) in communication with said lancet (Fig. 3B, [0021]: cap body 102 is equivalent to O’Malley’s lancet housing which was considered as a part the lancet) and configured to detect force applied to said lancet ([0027]: when the cap body portion 102a is in the second position at which the electrical contact pads 112 and 114 are touching ); and 35at least one indicator perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet (Figs. 3A to 3C, [0027]: the movement of the cap 100 from the first position to the second position provides information indicative force of the finger applied to the lancet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s lancing device force indicating system to include includes a force sensor in communication with said lancet and configured to detect force applied to said lancet; and 35at least one indicator perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet,  as taught by Alvarez-Icaza, for the benefit of ensuring lancing is only initiated when a predetermined pressure has been applied to the target site contact surface ([0032]). 
Regarding claim 5, O’Malley discloses the lancing device as recited in claim 3, further comprising a first indicator (refer to 112(b) claim rejection above; O’Malley’s [0086]: when the actuation button 68 is depressed less than 50% of the full possible amount it can be depressed) indicative of a first force (refer to 112(b) claim rejection above; [0086]: indicate a first force to actuate the stimulation element 74A) and a second indicator indicative of a second force (refer to 112(b) claim rejection above; O’Malley’s [0086]: indication when the actuation button 68 is being depressed more than 50% of the full possible amount it can be depressed), wherein said second force is greater than said first force ([0086]: second force is greater than the first force as the second force is when the actuation button 68 is depressed more than 50 % of full possible amount of force it can be depressed and the first force is when the actuation button 68 is depressed less than 50% of full possible amount of force it can be depressed) and said first ([0086]: actuation button 68 shown when the actuation button 68 is depressed less than 50 % of the full possible amount it can be depressed) and second indicators  ([0086]: actuation button 68 shown when the actuation button 68 is depressed more than 50 % of the full possible amount it can be depressed to actuate both the stimulation element and lancet to pierce the skin) are configured to be sequentially presented to the user (modified O’Malley’s force indication system is capable of sequentially presenting to the user in scenario the  actuation button 68 is depressed less than 50% of force then following the actuation button 68 is depressed more than 50%).
Regarding claim 7, O’Malley discloses the lancing device as recited in claim 5, wherein said first force (O’Malley’s [0086]: the first force that depressed the actuate button 68 less than 50% of force to actuate the stimulation component 74A) corresponds to readiness to commence vibration (O’Malley’s [0080],[0086]: stimulation component 74A provides vibration stimulation) and said second force (O’Malley’s [0086]: the second force that depressed more than 50% of force to actuate both the stimulation component 74A and the lancet to pierce the skin) corresponds to readiness to deploy said piercing 15member ([0086]: actuate the lancet 88 to pierce the skin).
Regarding claim 8, O’Malley as modified, discloses the lancing device as recited in claim 5, wherein said first and second indicators (O’ Malley’s Figure 4, [0086]: the first force and second force that when the actuation button that is being depressed less than 50% and more than 50%, respectively, of full possible amount it can be depressed are indicated by the deepness of the depressions that are made based on the less or more force) are viewable through an indicator window (Fig. 4, [0078]: the opening on the housing/body 62 where the actuation button 68 is disposed) on said housing (Fig. 4: housing/body 62) when said first or second indicator aligns with said indicator window (Figure 4: when the actuation button is depressed at less than 50% or more than 50% of the full amount it can be depressed, the actuation button 68 is aligned with the opening on the housing/body 62).
Regarding claim 9, O’Malley discloses the lancing device as recited in claim 8, wherein said first indicator is viewable through a 20first indicator window on said housing when said first indicator aligns with said first indicator window (O’Malley’s Fig. 7, [0086] and [0087]: in configuration of separated buttons for activating the vibration/stimulation element 74A and actuating the lancet 88, there is first indicator window for indicating when a first button is depressed when activating the motor of the vibration/stimulation element 74A ) and said second indicator is viewable through a second indicator window on said housing when said second indicator aligns with said second indicator window (O’Malley’s Fig. 7, [0086] and [0087]: in configuration of separated buttons for activating the vibration/stimulation element 74A and actuating the lancet 88, there is a second indicator window for indicating when a first button is depressed when deploying the lancet 88).
Claims 3 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Sakata et al. (U.S. Publication 2004/0215224 hereinafter Sakata).
Regarding claim 3, O’Malley discloses the lancing device as recited in claim 1, further comprising a force indicating system ([0086]: actuation button 68 indicates that when the  actuation button 68 is depressed less than 50% of the full possible amount it can be depressed, only the first stimulation element 74A is actuated and once the actuation button 68 has been depressed more than 50% of the full possible amount it can be depressed, both the first stimulation element 74A and the lancet 88 are actuated).
O’Malley does not disclose the force indicating system 20including: a force sensor in communication with said lancet and configured to detect force applied to said lancet; and 35at least one indicator perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet.
However, Sakata teaches force indicating system 20including: a force sensor (Fig. 2, [0080]: pressure sensor 25) in communication with said lancet (Fig. 2, [0064]: cylindrical member 8 formed on the inner wall of the housing 2- the cylindrical member 8 is being considered as equivalent to O’Malley’s lancet housing 64 (O’Malley’s Fig.4, [0078]: lancet housing 64) and configured to detect force (Fig.2, [0080]: pressure sensor 25 measure pressing force when the front end 8a of the cylindrical member 8 is pressed against the skin- as such the pressure sensor measures/detects force applied to the lancet/lancet housing) applied to said lancet (Fig.2: cylindrical housing 8); and 35at least one indicator ([0080]: display 21) perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet ([0080]: display 21 displays a notice when the measurement value exceeds a predetermined value, the controller 9 determines that the user is pressing the front end 8a of the lancet housing/cylindrical housing 8a too strongly against the skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s force indicating system to include20to c l a force sensor in communication with said lancet and configured to detect force applied to said lancet; and 35at least one indicator perceptible to a user during operation and configured to provide information indicative of said force applied to said lancet, as taught Sakara, for the benefit of ensuring the user presses a proper pressing force on the skin for lancing ([0080]).
Regarding claim 4, O’Malley as modified, disclose the lancing device as recited in claim 3, wherein increased force applied to said lancet (Sakara’s Fig. 2: cylindrical housing 8) moves said lancet further within said housing (Fig. 2, [0064]: cylindrical member 20; the lancet housing/cylindrical housing 8 is slidable within the housing 20 and as the user presses harder on the lancet housing 8, this moves the lancet housing 8 further within the housing 20).
Regarding claim 5, O’Malley as modified, disclose the lancing device as recited in claim 3, further comprising a first indicator (refer to 112(b) claim rejection above; O’Malley’s [0086]: when the actuation button 68 is depressed less than 50% of the full possible amount it can be depressed) indicative of a first force (refer to 112(b) claim rejection above; [0086]: indicate a first force to actuate the stimulation element 74A) and a second indicator indicative of a second force (refer to 112(b) claim rejection above; O’Malley’s [0086]: indication when the actuation button 68 is being depressed more than 50% of the full possible amount it can be depressed), wherein said second force is greater than said first force ([0086]: second force is greater than the first force as the second force is when the actuation button 68 is depressed more than 50 % of full possible amount of force it can be depressed and the first force is when the actuation button 68 is depressed less than 50% of full possible amount of force it can be depressed) and said first ([0086]: actuation button 68 shown when the actuation button 68 is depressed less than 50 % of the full possible amount it can be depressed) and second indicators  ([0086]: actuation button 68 shown when the actuation button 68 is depressed more than 50 % of the full possible amount it can be depressed to actuate both the stimulation element and lancet to pierce the skin) are configured to be sequentially presented to the user (modified O’Malley’s force indication system is capable of sequentially presenting to the user in scenario the  actuation button 68 is depressed less than 50% of force then following the actuation button 68 is depressed more than 50%).
Regarding claim 6, O’Malley as modified, disclose the lancing device as recited in claim 5, wherein said lancet is in a first position (O’Malley’s [0086]: the lancet 88 is at the un-lance position as only the vibration/stimulation element 74A is activated) when said 10first indicator is presented to the user (O’Malley’s [0086]: when the actuation button 68 is shown being depressed less than 50% of the full amount it can be depressed) and in a second position (O’Malley’s [0086]: the lancet 88 is deployed and moved forward to pierce the skin) when said second indicator is presented to the user (O’Malley’s [0086]: when the actuation button 68 is depressed more than 50% of the full amount it can be depressed), wherein a greater portion of said lancet (Fig. 16A: cylindrical member/housing 8) is received within said housing (Sakara’s Figs. 2 and 16A: cylindrical member housing 20) in said second position (when the lancet is deployed; Sakara’s Figs. 2 and 16A, [0064], [0080], [0085]: as modified in claim 3, Sakara taught only when a certain force applied to the cap 8 and detected by the sensor 25, the lancet would then deploy- when force is applied to lancet/lancet housing 8, a greater portion of the lancet/lancet housing 8 is received within the housing 20).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Van Schalkwyk et al (U.S. Publication 2018/0185606 hereinafter Van Schalkwyk).
Regarding claim 16, O’Malley discloses the lancing device as recited in clam 1, where the housing (Figure 7: body 60) is configured to be held by a user during operation (Figure 7, [0091]: housing 62 allow the user to hold the device down onto the skin).
O’Malley does not disclose at least one isolation member 20disposed between said motor and a portion of said housing, said at least one isolation member configured to isolate vibrations from said motor to said portion of said housing.
However, Van Schalkwyk teaches at least one isolation member (Fig. 20, [0447]: vibration isolation structure 412) 20disposed between (Figure 20 shown this configuration) said motor (Fig. 2, [0447]: motor 402) and a portion of said housing (Fig. 20, [0448]: housing 422), said at least one isolation member ([0447]: vibration isolation structure 412) configured to isolate vibrations ([0447]:  the vibration isolation structure 412 are configured to absorb vibrations cause by the motor 402) from said motor ([0447]: motor 402) to said portion of said housing ([0447] and [0448]: since the vibration isolation structure 402 isolate the vibration of the body 408 that held the motor 402, it isolates vibration to the housing outer housing 422).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s lacing device to have at least one isolation member 20disposed between said motor and a portion of said housing, said at least one isolation member configured to isolate vibrations from said motor to said portion of said housing, based on the disclosure of Van Schalkwyk, for the benefit of reducing noise emitted by the motor ([0447])
Regarding claim 17, O’Malley  as modified, disclose the lancing device as recited in claim 16, wherein said at least one isolation member ([0447]: vibration isolation structure 412) is a spring ([0447]: the vibration isolation structures 412 might comprise one or more springs).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Allen et al. (U.S. Publication 2005/0085839 hereinafter Allen).
Regarding claim 10, O’Malley discloses the lancing device as recited in claim 1.
O’Malley does not disclose a carriage movably retained within said housing, said carriage configured to receive and retain said body of said lancet and maintain alignment of said piercing member with said opening.
However, Allen teaches a carriage (Fig. 1, [0027]: lancet carriage 114) movably retained within said housing (Fig. 1, [0027]: lancet carriage 114 slidable with respect to housing 102), said carriage configured to receive and retain (Fig.1, [0027]: lancet holder116 is slidably connected to lancet carriage 114) said body of said lancet (Fig.1, [0027]: lancet holder 116) and maintain alignment of said piercing member (Fig. 1, [0026]: lancet 118) with said opening (Fig. 1: the opening of the housing 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s lacing device to a carriage movably retained within said housing, said carriage configured to receive and retain said body of said lancet and maintain alignment of said piercing member with said opening, as taught by Allen, as a well-known configuration of lancet in the lancing device endeavor. It is noted that O’Malley already disclosed that the disclosed lancet can have structural similar to commercially-available lancets used on many known commercially-available lancet devices (O’Malley’s [0081]).
Regarding claim 11, O’Malley as modified, discloses the lancing device as recited in claim 10, further comprising an alignment member (Fig. 1, [0026], [0028]: floating probe 108, probe stop surface 128 and floating probe spring 110) affixed 5to said housing (Fig. 1 show one side of the floating probe springs 110 is affixed to the housing 102) and configured to maintain alignment of said carriage (Fig. 1: lancet carriage 114) within said housing (Fig. 1: housing 102) relative to said opening (Fig. 1: the opening of the created by the housing 102).
Regarding claim 12, O’Malley as modified, discloses the lancing device as recited in claim 11, further comprising a trigger (Fig. 2, [0032]: trigger button 112) movably mounted (Figure 1 shown this configuration) to said housing (Fig. 1: housing 112) and in communication with a lancet trigger (Fig.1, [0032]: carriage latch 124, launcher spring 122 and over-travel spring 120) on said lancet (Fig.1 : lancet holder 116), wherein actuating said trigger (Figs. 1 and 2, [0034]) causes said lancet trigger to be actuated ([0034]: operation of the trigger button 112 releases carriage latch 124; [0035]: releasing of the carriage latch 124 allows lancet carriage 114, lancet holder 116 and lancet 118 to move/to be launched) and said piercing member to be deployed ([0035]: lancet 118 to be launched toward the target site bulge under the force of the launcher spring 122).
Regarding claim 13, O’Malley as modified, discloses the lancing device as recited in claim 12, wherein said carriage (Fig. 1, [0027]: lancet carriage 114) is movably suspended ([0027], [0029]: lancet carriage 114 is slidable with respect to housing 102 and guided by launcher spring 122, over-travel spring 120 and probe spring 110) within the housing (Fig. 1, [0027]: housing 102), wherein actuating said trigger (Figs. 3B and 4A, [0034] and [0035]: operation of trigger button 112) causes said carriage ([0035]: lancet carriage 114) to move toward said housing (Fig. 4A, [0034] and [0035]: as the trigger button 112 is actuated the carriage latch 124 releases and allows the lancet carriage 114 to move/to be launched; Figure 4A shown the lancet carriage 114 move toward the front side of the housing) and said alignment member (Fig. 1, [0026], [0028]: floating probe 108, probe stop surface 128 and floating probe spring 110) restricts said movement of said carriage ([0026]: lancet carriage 114) toward said housing (Fig. 1, [0027]: housing 102) beyond a predefined point ([0026]: floating probe 108 is configured to operative interact with lancet carriage 114 to control penetration depth of lancet; [0028]: probe spring 110 with other spring configured to control movement and position of the lancet carriage with respect to the housing 102).
Regarding claim 14, O’Malley as modified, discloses the lancing device as recited in claim 10, wherein said carriage (Fig. 1: lancet carriage 114) includes at least one guide 15member (Fig. 1, [0025], [0028] and [0032]: lancet carriage 114 includes a carriage latch 124  and  a lancet holder over-travel stop feature 126; over-travel spring 120 and trigger button 112) configured to assist in positioning (Figure 1 shown this configuration) of said body (Fig. 1: body of the lancer holder 116) of said lancet (Fig. 1: lancet holder 116 and lancet 118) in said carriage (Fig.1: lancer carriage 114).
Regarding claim 15, O’Malley discloses the lancing device as recited in claim 14, wherein said at least one guide member (Fig. 1, [0025], [0028] and [0032]: lancet carriage 114 includes a carriage latch 124 and  a lancet holder over-travel stop feature 126; over-travel spring 120 and trigger button 112) includes at least one indicator (Fig. 1: a carriage latch 124  and trigger button 112) perceptible to a user during operation (Figs. 2 and Fig. 4A, [0032]: in an armed position, the carriage latch 124 push the trigger button 112 upward but moved to downward position when the trigger button 112 is actuated) and configured to provide information indicative of a force (Fig. 2 and Fig. 4A, [0032]: biasing force of launcher spring 122 when the lancet/lancet holder 116 is in an armed position) applied to said lancet (Fig. 1: lancet holder 116 via the lancet carriage).

Claims 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Lum et al. (U.S. Patent 6,231,531 hereinafter Lum).
Regarding claim 18, O’Malley discloses the lancing device as recited in claim 1.
O’Malley silent as to wherein said motor is operative to vibrate said contact surface at a frequency in the range of 50-500 Hz.
However, Lum discloses an apparatus and method for minimizing pain perception (title) and also teaches motor is operative to vibrate said contact surface at a frequency in the range of 5-150 Hz (Col. 6, Lns. 57-58: vibratory mechanism 12 preferably transmit vibration in the ranges of between 5Hz and 150Hz which 50-150Hz are within the claimed range of 50-500Hz; Col. 7, Lns. 2-5: vibratory mechanism 12 associated with motor 44 and motor 44 vibrates module 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s motor to vibrate said contact surface at a frequency in the range of 5-150 Hz, as taught by Lum, as an art-recognized know frequency range of vibration that minimizes pain perception in lacing devices.
Regarding claim 19, O’Malley as modified, discloses the lancing device as recited in claim 18, wherein said motor is operative to vibrate said contact surface at a frequency at about 150 Hz (Col.6 , Lns. 57-58: vibratory mechanism 12 preferably transmit vibration in the ranges of between 5Hz and 150Hz; Col. 7, Lns. 2-5: vibratory mechanism 12 associated with motor 44 and motor 44 vibrates module 20).
Regarding claim 21, O’Malley discloses the method as recited in claim 20.
O’Malley silent as to wherein holding said contact surface against said target lancing site while vibrating occurs for a predetermined period of time in a range of 0.1 second to 1 hour.  
However, Lum teaches holding said contact surface against said target lancing site while vibrating occurs for a predetermined period of time in a range of 10 to 20 seconds (Col. 6, Lns. 60-63: vibration of the subject’s skin should continue from about 10  to 20 seconds before roller unit 22 is actuated; 10 to 20 seconds is within the claimed range of 0.1 seconds to 1 hour).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s method to have the step of holding said contact surface against said target lancing site while vibrating occurs for a predetermined period of time in a range of 10 to 20 seconds, as taught by Lum, as an art-recognized vibration time range to minimize pain perception from lancing. 
Regarding claim 22, O’Malley as modified, discloses the method as recited in claim 21, wherein holding said contact surface against said target lancing site while vibrating occurs for a predetermined period of time of about 10 seconds (Col. 6, Lns. 60-63: vibration of the subject’s skin should continue for about 10 seconds).

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Alvarez-Icaza.
Regarding claim 23, O’Malley discloses the method as recited in claim 20, further comprising applying force to said lancet (Figure 7: when the lancet device is being placed on finger/lance site) and detecting a force applied to said lancet wherein step of activating the motor is determined by said force ([0056] and [0094]: triggering the vibration/stimulation element upon detecting the vibration/stimulation element 74A is in contact with the skin ([0094]). Since the stimulation element 74A is on the lancet/lancet housing (Fig. 4: lancet housing 64), essentially when a force applied to the lancet which is detected upon the lancet is in contact with the skin, the motor activated so that the stimulation element 74A provides vibration effect onto the lance site).
O’Malley does not explicitly disclose the method step detecting a second force (for compact prosecution purposes, when “at least one force” is two forces) applied to said lancet  wherein said step deploying said piercing member is determined by the second detected force (for compact prosecution purposes, when “at least one force” is two forces).
However, Alvarez-Icaza discloses applied pressure sensing cap for a lancing device an (title) and also teaches deploying the piercing member ([0027] and [0028]: initiate lancing) is determined by a detected force (Fig. 3A, [0031], [0032]: a sensor comprises electrical contact pad 112 and 114 that is responsive to force (pressure) applied directly to a contact surface of the cap) applied to the lancet (Fig. 3B, [0031], [0032]: cap body 102 is equivalent to O’Malley’s lancet housing which was considered as a part the lancet; lancing is only initiated when a predetermined pressure has been applied to target site contact surface 108 (including moveable surface portion 108a) such that moveable cap body portion 102a has moved from the first position to the second position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s method so second force is detected and deploying the piercing member is determined by the second detected force applied to a lancet, as taught by Alvarez-Icaza, for the benefit reducing pain associated with lancing due to only initiating the lacing when adequate applied pressure is detected which increase the likelihood of lancet penetrating to a proper penetration depth and reducing re-lancing due to improper penetration depth ([0033]). 
Regarding claim 24, O’Malley as modified, discloses the method as recited in claim 23, further comprising: applying increasing force to said lancet (Figure 7: when the user presses the lancet device on a finger of the user), detecting a first force (refer to 112 (b) rejection above-this rejection is based on the reading of first force is not the force applied to the lancet O’Malley’s [0086]: controller 86 detects the force when the actuation button 68 is being depressed less than 50% of the full possible amount it can be depressed) and a second force (refer to 112 (b) rejection above- this rejection is based on the reading of the second force is not force applied to the lancet; O’ Malley’s [0086]: the controller detect a force when the actuation button 68 is being depressed more than 50% of the full possible amount it can be depressed), wherein said second force is greater than said first force (O’Malley’s [0086]: when the user presses the actuation button 68 more than 50% of the full possible amount it can be depressed after pressing the actuation button 68 less than 50% of the full possible amount it can be depressed to activate vibration/stimulation element 74A first then activate both the vibration/stimulation element 74A and the lancet 88, the second force is greater than the first force); 10activating said motor to produce vibrations when said first force is detected (refer to 112(b) claim rejection above; O’Malley’s [0056], [0086]: activate vibration motor; the vibration/stimulation element 74A when the user presses the actuation button 68 less than 50% of the full amount it can be depressed); and deploying said piercing member of said lancet when said second force is detected (refer to 112(b) claim rejection above; O’Malley’s [0086]: when the user presses the actuation button more than 50% of the full amount it can be depressed, the controller 86 detects this and deploys the lancet 88 and activates the vibration/stimulation element 74A).
Alternatively and after further reconsideration of O’Malley’s disclosure, if the first force and second force are being read as forces applied to the lancet, O’Malley in view of Alvarez-Icaza also read on this claim. Regarding claim 24, O’Malley as modified discloses the method as recited in claim 23, further comprising: applying increasing force to said lancet (O’Malley’s Fig. 4 shown when the lancet device is in contact with the skin/lance site, this applied an increase force to said lancet), detecting a first force applied to lancet (O’Malley’s [0094]: detect the vibration/stimulation element 74A in contact with the skin-since the vibration/stimulation element 74A is on the lancet housing, this essentially detect a force applied to the lancet) and a second force applied to the lancet (Alvarez-Icaza’s Fig. 3A, [0031], [0032]: a sensor comprises electrical contact pad 112 and 114 that is responsive to force (pressure) applied directly to a contact surface of the cap), wherein said second force (Alvarez-Icaza’s Figs.1 and 3C: the force that is required to push the cap downward until the electrical contact pad 112 is contacted to the electrical contact pad 114) is greater than (Alvarez-Icaza’s Figs.1 and 3C, O’Malley’s [0094]: the force that is required to push the cap downward until the electrical contact pad 112 is contacted to the electrical contact pad 114 is greater than O’Malley’s detected force when lancet contact the skin) said first force (O’Malley’s [0094]: the force when the lancet is in contact with the skin); 10activating said motor to produce vibrations when said first force is detected (O’Malley’s [0056] and [0094]); and deploying said piercing member of said lancet when said second force is detected (Alvarez-Icaza’s [0027] and [0028]).
Regarding claim 25, O’Malley as modified discloses the method as recited in claim 24.
O’Malley does not explicitly disclose said first force is in the range of about 0.001 to 10 N (this applies to the scenario where the first and second forces are being considered as forces applied to the lancet).
However, since Alvarez-Icaza discloses the second force is about 2-20N (Alvarez-Icaza’s [0023]: the predetermined force to move the surface portion 108a from first to second position to initiate the lancing in the range of 2-20 Newtons) and since Alvarez-Icaza’s second force (Alvarez-Icaza’s predetermined force to push the cap 108a from first to second position to initiate the piercing lancet) is greater than O’Malley’s first force (O’Malley’s [0094]: detect force when lancet in contact with the skin), the first force would be less than 2N (which is within the claimed range of 0.001 to 10N).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify O’Malley’s first force to be less than 2N, as taught by Alvarez-Icaza, as art-recognized force range in use of lancet devices.
Regarding claim 26, O’Malley as modified, discloses the method as recited in claim 25.
O’Malley as modified, does not explicitly disclose wherein said first force is about 1 N.
However, as modified O’Malley already disclosed the first force is less than 2N and O’Malley disclosed the first force is detect when the lancet is in contact with the skin (O’Malley’s [0094]) which is a small force. It would have been an obvious engineering expedition to one of practitioners in the art to modify O’Malley’s first force to be about 1N as a detected force to initiate the vibration when the lancet in contact with the skin.
Regarding claim 27, O’Malley as modified, discloses the method as recited in claim 24, wherein said second force is in the range of about 2 to 20N (Alvarez-Icaza’s [0023]: the predetermined force to move the surface portion 108a from first to second position to initiate the lancing in the range of 2-20 Newtons- which covers the claimed range of 2 to 10N).
Regarding claim 28, O’Malley as modified, discloses the lancing device as recited in claim 27, wherein said second force is about 2 to 20N (Alvarez-Icaza’s [0023]: the predetermined force to move the surface portion 108a from first to second position to initiate the lancing in the range of 2-20 Newtons- which covers about 3N).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley in view of Castle et al. (U.S. Publication 2012/0271197 hereinafter Castle) and  Wong et al. (U.S. Publication 2006/0030788 hereinafter Wong).
Regarding claim 29, O’Malley discloses the method as recited in claim 20,wherein deploying said piercing member of said lancet lances tissue to said target lancing site (O’Malley’s Fig. 7, [0086]: lancet 88 is deployed to lance the skin of the user).
O’Malley silent about the lance depth in the range of 2 - 2.5 mm and with an incision 20width in the range of 0.85 - 2 mm.
However, Castle discloses a method and apparatus for lancet actuation (title) and also teaches the lance depth in the range of 1mm to 3mm ([0205]: penetration depth is about 1mm to 3mm- which is within the claimed range of 2 - 2.5 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s method so that lancing depth is in the rage of 1mm to 3mm, as taught by Castle, as an art-recognized range of lancing depth to reach the venuolar plexus of the skin (Castle’s [0205]).
Wong teaches lancet incision 20width in the range of 0.1mm to 1.5mm ([0084]: the lancet 770 minimizes the pain associated; the lancet width 775 can vary from  0.1 to 1.5mm – which partly covered the lancet width claimed range of 0.85 - 2 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified O’Malley’s method so that the incision 20width in the range of 0.1 to 1.5 mm, as taught by Wong, as an art-recognized lancing incision width to minimize pain (Wong’s [0084]).
Regarding claim 30, O’Malley as modified, discloses the method as recited in claim 29, wherein deploying said piercing member of said lancet lances tissue at said target lancing site to a depth is about 1.8 mm (Castle’s [0205]: penetration depth is about 1mm to 3mm) and with an incision width of about 1 mm (Wong’s [0084]: about 0.1 to 1.5 mm).

Conclusion
It is noted that after further reconsidering O’Malley’s disclosure and Alvarez-Icaza’s disclosure, the proposed Examiner’s Amendment for the method claim 20 is no longer valid and proposed claim 20 would be rejectable in view of O’Malley and Alvarez-Icaza. Please see the claim art rejection of claim 24 above for more details.
The proposed Examiner’s Amendment of the apparatus claim 1 is still valid/allowable.

The prior art of record and not relied upon is considered pertinent to applicant disclosure. Please see PTO-892 for art.
Cheng (U.S. Publication 2015/0051630) discloses  shock absorber to reduce vibration of the lancet to reduce testee’s pain (Fig. 4, [0019]: shock absorber 40 further reduce testee’s pain).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785